Citation Nr: 1224909	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  12-11 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation based on loss of use of a kidney.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO in May 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

VA statutes and regulations do not provide for special monthly compensation due to the loss of use of a kidney.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the loss of use of a kidney have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.350 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the Veteran's claim, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The facts are not in dispute with regard to the Veteran's claim for special monthly compensation due to the loss of use of a kidney.  As discussed below, resolution of the Veteran's appeal for special monthly compensation is wholly dependent on interpretation of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the Veteran's claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

Analysis

Special monthly compensation is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§3.350 and 3.352.  

Special monthly compensation is payable in the following scenarios:

(1) If the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs, or one foot, or one hand, or both buttocks, or blindness of one eye, having only light perception, has suffered complete organic aphonia with constant inability to communicate by speech, or deafness of both ears, having absence of air and bone conduction, or, in the case of a woman veteran, has suffered the anatomical loss of 25 percent or more of tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy) or has received radiation treatment of breast tissue.  38 U.S.C.A. § 1114(k);

(2) If the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 

(3) If the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m);

(4) If the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n); 

(5) If the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition being considered twice in determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service-connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 20/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(o);

(6) If the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound.  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  38 U.S.C.A. § 1114(s).  

The Veteran has argued that he should be awarded special monthly compensation for the loss of use of a kidney.  During the May 2012 hearing, he was informed that no such benefit exists under current laws and regulations pertaining to VA benefits.  See Chapter 38 of the United States Code.  Nonetheless, the Veteran argued that VA and Congress should grant this benefit.  However, VA does not have the authority to provide benefits that are not offered under the current law.  VA also does not have the authority to change the laws pertaining to entitlement to the benefits authorized by Congress.  See Spencer v. West, 13 Vet. App. 376 (2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  This is a matter left solely to Congress, and the Board does not have the authority to instruct Congress to alter legislation.  

The Board is not questioning the essential facts of this case.  In this regard, the Veteran is service-connected for diabetic nephropathy, rated as 100 percent disabling, which contemplates required regular dialysis.  He is also in receipt of special monthly compensation for the loss of use of a creative organ under 38 U.S.C.A. § 1114(k) for his service-connected erectile dysfunction and special monthly compensation under 38 U.S.C.A. § 1114(s) as his diabetic nephropathy is rated 100 percent and his additional service-connected disabilities are independently ratable at 60 percent or more.  As outlined above, special monthly compensation for the loss of use of a kidney does not exist.  See 38 U.S.C.A. § 1114.  Despite the significant level of disability experienced by the Veteran, the Board simply does not have the legal authority to award him a benefit which is not available under the law as it currently exists.  As such, his claim must be denied as a matter of law.  See Sabonis, supra.


ORDER

Special monthly compensation for the loss of use of a kidney is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


